IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CARLOS COLON,

Plaintiff Case No. 1:20-cv-00036 (ERIE)

vs.
HON. RICHARD A. LANZILLO
ERIC ANGLIKOWSKI, JOHN WETZEL, UNITED STATES MAGISTRATE JUDGE
MARK CAPOZZA, DEBRA
HAWKINBERRY, MELANIE NAGY,
ADAM KNEPPER, SCOTT RIDDLE,
SETH ERICKSON, MICHAEL CLARK,
DAVID RADZIEWICZ, and

TRICIA BASHOR,

ORDER
ON DEFENDANTS’ MOTION
TO DISMISS (ECF NO. 41)

Nee Ne ee ee fe ee ee tee fe

Defendants

Presently before the Court is Defendants’ Motion to Dismiss Plaintiff Carlos Colon’s
Amended Complaint for Failure to State A Claim (ECF No. 41). For the reasons set forth in the
accompanying Memorandum Opinion (ECF No. 47), the Defendants’ motion is GRANTED, and
this action is DISMISSED, WITH PREJUDICE.

Ordered and Entered this 8" day of July, 2021.

 

HON. RICHARD A. LANZILEO
United States Magistrate Judge
